             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
                        3:19-cv-00128-MR

CHRISTOPHER D. ELLERBE,                          )
                                                 )
                         Plaintiff,              )
                                                 )           ORDER
v.                                               )
                                                 )
JOHN A HERRING, KEVIN INGRAM,                    )
KEITH LAMBERT, FNU PRESTON,                      )
FNU RUE, and FNU SELLERS                         )
                                                 )
                      Defendants.                )
__________________________________               )

      This matter is before the undersigned following the Order of the District

Court referring this case for a judicial settlement conference. Doc. 52.

      A judicial settlement conference is set for Thursday, August 12, 2021

beginning at 1:00 p.m.

      The conference will be conducted by telephone. Call-in information will

be provided to the parties by separate communication.

      Plaintiff shall participate in the conference from Alexander Correctional

Institution, Plaintiff’s present place of incarceration. Alexander Correctional

Institution shall ensure that the necessary accommodations are made to allow

Plaintiff to participate in the settlement conference. To the extent possible,

Plaintiff shall be allowed to participate in the settlement conference in a

private setting and with access to his/her case materials.
      Defendants and their counsel may participate in the conference from any

location they deem appropriate, provided that Defendants and their counsel

participate using a single conference line. Further, in accordance with this

district’s Local Civil Rule 16.3(d)(2), a person with full authority (not including

counsel of record) to settle all pending claims must also participate in the

conference on behalf of Defendants, to the extent Defendants themselves do

not have such authority. Any such person shall also participate using the same

conference line as Defendants and their counsel.

      Any request seeking permission to modify the terms of this Order shall

be filed no later than July 23, 2021 or be subject to summary denial.

      The Clerk is respectfully directed to certify a copy of this Order to Mr.

Huffman and Mr. Mintz at Alexander Correctional Institution.

      It is so ordered.


                                    Signed: July 2, 2021




                                          2
